Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 23, 2019

The Court of Appeals hereby passes the following order:

A19D0408. SAM L. LEVINE v. GEORGIA ALLOY, LLC et al.

      Georgia Alloy, LLC, and FDC 94, LLC (“the plaintiffs”), filed this action in
superior court against Sam L. Levine, seeking a post-foreclosure writ of possession
to certain real property. In June 2018, the superior court issued a final judgment and
writ of possession in favor of the plaintiffs. Levine filed a timely notice of appeal of
that order. That appeal has been docketed in this Court as Case No. A19A0187 and
remains pending.
      In September 2018, the plaintiffs filed a motion for an order compelling
payment of rent into the superior court registry pending resolution of the appeal in
Case No. A19A0187. On March 21, 2019, the superior court granted the motion and
ordered Levine to pay $2,500 into the court registry by March 29, 2019, and
thereafter to pay $2,500 on the 11th day of each month the appeal remained pending.
Levine then filed the instant application for discretionary review of that order.
      OCGA § 5-6-35 (a) (3) provides that applications for discretionary review are
required for “[a]ppeals from cases involving distress or dispossessory warrants in
which the only issue to be resolved is the amount of rent due and such amount is
$2,500 or less[.]” However, this is not such a case. First, as shown by the appeal in
Case No. A19A0187, the case involves issues other than the amount of rent due. See
Housing Auth. of Decatur v. Bigsby, 200 Ga. App. 878, 879 (1) (410 SE2d 44) (1991)
(OCGA § 5-6-35 (a) (3) did not apply where the appellant challenged the trial court’s
refusal to terminate the lease); see also Owens v. Green Tree Servicing, LLC, 300 Ga.
App. 22, 25 (2) (684 SE2d 99) (2009) (an application for interlocutory appeal was not
required to appeal an order compelling the defendant to pay rent pending appeal of
a dispossessory order, because “a post-judgment order requiring the payment of rent
pending appeal is subject to direct appeal, as there is nothing left to be decided in the
trial court.”); compare Castro v. Hidden Village Apts., 216 Ga. App. 251 (453 SE2d
815) (1995) (OCGA § 5-6-35 (a) (3) applied where the trial court awarded the
plaintiff a writ of possession and entered judgment on behalf of the plaintiff in the
amount of $230 for past due rent); Nixon v. A. F. M., 176 Ga. App. 546 (336 SE2d
382) (1985) (OCGA § 5-6-35 (a) (3) applied where the trial court awarded the
plaintiff a writ of possession and ordered the defendant to pay $369 in back rent).
Second, even assuming, arguendo, that the case only involves the amount of rent due,
that amount is currently more than $2,500. Therefore, Levine appears to have a right
of direct appeal. See OCGA § 5-6-34 (a) (1); Owens, supra at 25 (2).
       We will grant an otherwise timely application for discretionary review if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Levine shall have ten days from the date
of this order to file his notice of appeal with the superior court. If he has already filed
a notice of appeal in the superior court, he need not file an additional notice. The
clerk of the superior court is DIRECTED to include a copy of this order in the records
transmitted to the Court of Appeals.




                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           04/23/2019
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.